Citation Nr: 0635503	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  06-02 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder, to include as secondary to service-connected 
bilateral foot disabilities.

2.  Entitlement to service connection for a left leg 
disorder, to include as secondary to service-connected 
bilateral foot disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio

Procedural history

Service connection was previously denied for right and left 
leg disabilities, to include as secondary to service-
connected bilateral hallux rigidus, by a March 2002 RO rating 
decision.  Although the veteran submitted a notice of 
disagreement (NOD) as to that decision's denial of service 
connection for a low back disorder, he did not submit an NOD 
as to either the right or left leg claim.

In a January 2004 decision on the back claim, the Board noted 
that medical evidence had been received which stated that the 
veteran had knee osteoarthritis which was etiologically 
related to the veteran's service-connected bilateral foot 
disabilities.  As that issue had not been developed for 
appellate consideration, it was referred to the RO for 
appropriate action.  

In the August 2004 rating decision which forms the basis for 
this appeal, the RO found that new and material evidence had 
been received to reopen the previously denied right and left 
leg claims.  The RO went on to deny the underlying service 
connection claims on the merits.  

The veteran provided testimony at a hearing which was chaired 
by a Decision Review Officer (DRO) at the RO in September 
2005.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

For good cause shown, namely his advancing age, the veteran's 
appeal has been advanced on the docket in accord with 38 
C.F.R.  20.900(c) (2006).

Issues not on appeal

As was alluded to above, the veteran appealed the march 2002 
RO rating decision which denied service connection for a back 
disability.  In a January 2004 decision the Board concluded 
that service connection was warranted for lumbosacral 
degenerative joint and disc disease as secondary to the 
veteran's service-connected bilateral hallux rigidus.  

In a rating decision promulgated later that same month, the 
RO effectuated the Board's decision.  The RO assigned a 20 
percent rating effective April 20, 2001; a 10 percent rating 
from July 22, 2002; and a 40 percent rating from September 
23, 2002.  Nothing in the record reflects that the veteran 
submitted an NOD to either the disability rating(s) and/or 
effective date(s) assigned for the service-connected back 
disorder.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  Accordingly, those 
issues are not before the Board, and they will be discussed 
no further herein.


FINDINGS OF FACT

1.  Service connection was denied for right and left leg 
disabilities, to include as secondary to bilateral foot 
disabilities, in a March 2002 RO rating decision.  The 
veteran was informed of that decision, including his right to 
appeal, and he did not appeal.

2.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

3.  The medical evidence reflects that the veteran currently 
has osteoarthritis of both knees, which was first diagnosed 
many years after his separation from service.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current osteoarthritis 
of the right and/or left knee developed as a result of his 
service-connected bilateral foot disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence having been received which is 
sufficient to reopen the claims of entitlement to service 
connection for disabilities of the right and left leg, the 
claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

2.  Service connection is not warranted for the veteran's 
right knee osteoarthritis, to include as secondary to 
service-connected disabilities of the left and right foot. 
 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).

3.  Service connection is not warranted for the veteran's 
left knee osteoarthritis, to include as secondary to service-
connected disabilities of the left and right foot.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R..§§ 3.303, 
3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for right and left 
leg disorders.  He essentially contends that his current 
disabilities of the right and left leg developed secondary to 
his service-connected disabilities of the left and right foot

Because these two issues have an identical procedural history 
and involve the application of identical law to the same 
facts, in the interest of economy the Board will address them 
together.

As noted in the Introduction, service connection was 
previously denied for bilateral leg disabilities by a March 
2002 rating decision, and the veteran did not appeal.  The 
march 2002 decision therefore is final.  See 38 U.S.C.A. 
§ 5107 (West 2002).  Under such circumstances, 
notwithstanding the fact that the RO reopened the claim, the 
Board must first determine whether new and material evidence 
has been submitted before reopening the claim and 
adjudicating it on the merits.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for claim, making RO determination in that regard 
irrelevant].  See also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].

After careful consideration of the record, and for the 
reasons stated below, the Board concludes that new and 
material evidence has been received to reopen the veteran's 
right and left leg disorders.  However, after a de novo 
review of all of the evidence of record, the Board has 
concluded that service connection is not warranted for either 
disability, to include as secondary to the service-connected 
disabilities of the left and right foot.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  Here, the veteran was sent pre-
adjudication notice by a January 2004 letter, which is 
clearly prior to the August 2004 rating decision that is the 
subject of this appeal.  He was also sent additional notice 
by letters dated in March 2006.  For the reasons detailed 
below, the Board finds that, through these letters, the 
veteran has been amply informed of what is required of him 
and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  Both the January 2004 and one of the 
March 2006 letters summarized the criteria for establishing 
secondary service connection.  The March 2006 letter also 
summarized the criteria for establishing service connection 
for the claimed disability as directly related to active 
service.

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  The letters 
provided to the veteran in January 2004 and March 2006 both 
indicated VA would obtain relevant records from VA or other 
Federal agency or department, and that they would request 
such records from private sources.  In addition, the March 
2006 letter indicated that VA would provide a medical 
examination if it was deemed necessary to make a decision on 
the veteran's claim.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The Board observes that the 
aforementioned VCAA letters contained language indicating the 
veteran should identify any relevant evidence he wanted VA to 
request on his behalf, and that he should submit any 
necessary release for VA to obtain such evidence.  Moreover, 
the letters informed the veteran that while VA would request 
private records, it was ultimately his responsibility to make 
sure VA received the evidence.

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  In pertinent part, a March 2006 VCAA 
letter stated that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know," and that "[i]f you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the March 9, 2066 VCAA letter at page 2.  The 
Board finds that this letter satisfied the "give us 
everything you've got pertaining to your claim" requirement 
contained in 38 C.F.R. § 3.159(b)(1).

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
this case, the Board acknowledges that none of the letters 
provided to the veteran addressed the new and material 
evidence aspect of this case.  However, for the reasons 
stated below, the Board concludes that new and material 
evidence has been received, and thus any VCAA deficiency in 
light of the holding in Kent is moot.

The Board is also cognizant of the holding of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3) is in dispute, and was addressed by the VCAA 
letters noted above.  Further, a VA letter sent to the 
veteran from the RO dated March 20, 2006, specifically cited 
to the Dingess case, and discussed elements (4) degree of 
disability, and (5) effective date, by language which tracks 
the Court's discussion therein.  Accordingly, the Board 
concludes that the veteran has received adequate notice of 
all five Dingess elements.

The Board further notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  Moreover, it does not appear that the veteran or his 
representative have contended that he received inadequate 
notice in this case.  

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

VA's statutory duty to assist a claimant in the development 
of a previous finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence. Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
veteran's claim for a benefit under a law administered by VA, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim. 38 U.S.C.A. § 5103A 
(West 2002).  Since as discussed above the veteran's claims 
are being reopened, the board will address VA's duty to 
assist at this juncture.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the veteran's service medical 
records, as well as extensive post-service medical records.  
The veteran has not otherwise indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Further, he was accorded a VA medical examination in June 
2004 in conjunction with the current claim.

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claims, and was given 
the opportunity to present testimony at the September 2005 
DRO hearing.  Further, he indicated on his December 2005 VA 
Form 9 [Appeal to the Board] that he did not desire a Board 
hearing in conjunction with this appeal.   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

The law provides that a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (2006); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

New and material evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  The Court has held that, 
when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991). 

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, [as is the case 
here] 38 C.F.R. § 3.156(a) provide that a claimant may reopen 
a finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2006); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).

As a general rule, evidence submitted to reopen a claim is 
presumed to be true for the purpose of determining whether 
new and material evidence has been submitted, without regard 
to other evidence of record.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Factual Background

The evidence on file at the time of the prior denial of 
service connection for disabilities of the right and left leg 
included statements from the veteran, his service medical 
records, and post-service medical records which cover a 
period through 2002.

The veteran's service medical records contain no entries 
showing a diagnosis of or treatment for a disability of the 
right and/or left leg.  On his January 1946 separation 
examination, his extremities were found to be normal, he had 
no incoordination, and his reflexes - both superficial and 
deep - were normal.

In a March 1998 RO rating decision, service connection was 
granted for bilateral foot disabilities, denominated hallux 
rigidus of the first metatarsal phalangeal joint with 
degenerative joint disease.  In his statements the veteran 
has essentially contended that he had disabilities of both 
legs as a result of his service-connected bilateral foot 
disorders.  

A November 2000 VA outpatient treatment report stated 
"because of the foot problems, he has subsequent leg . . . 
pain."  

On a VA joints examination conducted in November 2001, the 
veteran reported a history of chronic knee pain for 
approximately five to seven years.  It was noted that the 
claims folder was provided and reviewed.  Following 
examination, the veteran was diagnosed with chondromalacia 
patellae and probably osteoarthritis of the bilateral knees.  
The examiner commented that he could not say that these 
problems were at least as likely as not secondary to the 
veteran's chronic foot problem.  Given the veteran's age (75) 
and his obesity (5'8", 228 pounds), the examiner stated that 
this was typical, and the knee/leg problems would have 
occurred without corresponding foot problems.

As was noted in the Introduction, in March 2002 service 
connection was denied for disabilities of both legs, finding 
that the evidence did not show such was related to the 
service-connected disability, nor was there any evidence 
during military service.  The RO emphasized the opinion of 
the November 2001 VA joints examiner in denying the claims.

The evidence added to the record since the prior denial in 
March 2002 includes additional statements from the veteran, 
his September 2005 hearing testimony, as well as additional 
medical records.  These will be discussed below.



Analysis

New and material evidence

As was stated above, it is the Board's responsibility to 
determine whether new and material evidence has been received 
since the March 2002 rating decision which is sufficient to 
reopen the veteran's claim of entitlement to service 
connection for disabilities of the right and left leg.

In essence, the veteran's claim of entitlement to service 
connection for disabilities of the right and left leg was 
denied by the RO in March 2002 because it determined that the 
preponderance of the evidence was against a finding that such 
was incurred during active service, or were caused by the 
service-connected bilateral foot disabilities.  

The Board noted in its January 2004 decision as to another 
issue that there had been added to the file medical evidence 
which stated that the veteran had knee osteoarthritis which 
was etiologically related to the veteran's service-connected 
bilateral foot disabilities.  Specifically, a December 2002 
medical opinion from a VA physician stated that it was his 
medical opinion that the veteran's foot condition had caused 
long-term abnormal gait biomechanics and that this was as 
likely as not caused deterioration of his lumbar spine, 
accelerating degenerative disc and joint disease, as well as 
knee osteoarthritis.  Although the VA physician acknowledged 
that the veteran's age and obesity were contributing factors, 
he believed the foot condition was causally contributing.

The Board also notes that treatment records dated in 
September 2002 indicates that the veteran's leg problems are 
causally related to his feet pain.

Thus, the evidence added to the record since the last prior 
denial includes a competent medical opinion which supports 
the veteran's claim of secondary service connection.  
Accordingly, the Board finds that the September 2002 
treatment record and the December 2002 VA physician's medical 
opinion were not previously submitted to agency 
decisionmakers, relate to an unestablished fact necessary to 
substantiate the claim (i.e. a nexus between a service-
connected disability and the claimed disabilities), are not 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raise a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a), and the claim is reopened.  

Procedural considerations

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  In Bernard, the Court held that when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  The second concern involves the statutory duty to 
assist, which comes into play at this juncture. Thirdly, the 
standard of review changes.

(i.) Bernard considerations

As noted immediately above, in Bernard the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, as was alluded to in the Introduction 
above, the RO in fact reopened the claim and decided it on 
the merits in the August 2004 decision which forms the basis 
for this appeal. Thus, Bernard concerns have been satisfied.  
In addition, the veteran has been accorded ample opportunity 
to present his claim on the merits.  Under these 
circumstances, the veteran has been accorded appropriate due 
process at the RO level, and he will not be prejudiced by the 
Board's consideration of this issue on its merits without the 
need for a remand for still more RO adjudication.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must therefore determine whether additional 
development of the evidence is needed.

As was discussed in the VCAA section above, all identifiable 
medical evidence has been obtained. The veteran has not 
furnished or identified any outstanding evidence that may 
have a bearing on his claim.

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the duty to assist provisions of 
the VCAA and the implementing regulations. 

(iii.) Standard of review

The standard of review changes at this point. Unlike when 
determining whether certain evidence is new and material 
without regard for the record as a whole, the Board has the 
responsibility to evaluate the entire record on appeal.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened. 
In addition, although certain evidence may be sufficient to 
reopen the claim, it is not necessarily dispositive of the 
ultimate outcome of the case.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998) [new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim].

With these principles in mind, the Board will move on to a de 
novo discussion of the merits of the claims.

Discussion of the merits of the claims

(i.)  Direct service connection

The veteran has not contended that his bilateral leg 
disabilities were incurred or aggravated while on active 
duty.  Nevertheless, because the RO alluded to direct service 
connection and for the sake of completeness, the Board will 
briefly address whether service connection is warranted on 
that basis, applying the three part Hickson analysis.

Initially, the Board observes that Hickson element (1) 
medical evidence of a current disability, is satisfied in 
this case.  As detailed above, the medical evidence, 
including the VA medical examinations conducted in November 
2001 and June 2004, show diagnoses of osteoarthritis of both 
knees.

Turning to Hickson element (2), evidence of in-service 
incurrence, the veteran's service medical records contain no 
entries showing a diagnosis of or treatment for a disability 
of either leg, and the veteran's lower extremities were 
evaluated as normal on his January 1946 separation 
examination.  Moreover, the medical evidence indicates that 
the current bilateral knee disabilities were first diagnosed 
many years after his separation from service, long after the 
expiration of the one year presumptive period found in 
38 C.F.R. § 3.309(a).  Consequently, the Board concludes that 
Hickson element (2) has not been satisfied, and the direct 
service connection claim fails on that basis.

For the sake of completeness, the Board also notes that there 
is no competent medical opinion of record which causally 
relates the veteran's current right and/or left knee 
osteoarthritis to active service.  In the absence of in 
service disease or injury, medical nexus would be an 
impossibility.  Therefore, Hickson element (3), medical 
nexus, has also not been satisfied.

As neither Hickson element (2) or (3) are satisfied in this 
case, the preponderance of the evidence is against the 
establishment of direct service connection.

(ii.)  Secondary service connection

Turning to the issue of whether service connection is 
warranted a secondary basis, the Board has already determined 
that there is medical evidence of a current disability.  As 
such, the first Wallin element is satisfied.

The veteran is service-connected for hallux rigidus and 
degenerative joint disease of both feet.  Thus, Wallin 
element (2) evidence of a service-connected disability is 
also satisfied.  The crucial question is the connection, if 
any, between (1) and (2).

With respect to Wallin element (3), medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability, the Board notes that 
there is competent medical evidence which both supports and 
refutes such a finding.  The evidence in support of such a 
finding includes the aforementioned November 2000 and 
September 2002 treatment records, and the December 2002 VA 
physician's statement.  The evidence against such a finding 
includes the aforementioned November 2001 VA medical 
examination, as well as a June 2004 VA medical examination 
which will be discussed immediately below.

In pertinent part, the June 2004 VA examiner noted, among 
other things, that the veteran did not walk with a 
discernible limp, with or without his cane, and opined that 
the bilateral knee osteoarthritis was NOT at least as likely 
due to the service-connected hallux rigidus deformities, but 
due to the normal aging process of the individual.  [Emphasis 
as in original].  

The Court has declared that in adjudicating a claim, the 
Board has the responsibility to weigh and assess the 
evidence.  See Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor some 
medical evidence over other medical evidence provided it 
offers an adequate basis for doing so.  See Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995). 

Further, both the Federal Circuit and Court have specifically 
rejected the "treating physician rule." See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  In offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches. See Claiborne 
v. Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. 
Brown, 4 Vet. App. at 470-71.

In this case, for reasons expressed below, the Board finds 
that the opinions of the November 2001 and June 2004 VA 
examiners outweigh the opinions expressed in the November 
2000 and September 2002 treatment records, as well as the 
December 2002 VA physician's statement.  

The rationale expressed in support of the veteran's claim, as 
exemplified by the December 2002 statement, was that the 
service-connected foot disabilities had caused long term 
abnormal gait biomechanics.  However, this theory is not 
supported by the objective medical findings.  As already 
mentioned, the June 2004 VA examiner found that the veteran 
did not walk with a discernible limp with or without his 
cane.  Similarly, both the November 2001 VA joints 
examination observed that the veteran's gait with a standard 
single point cane showed decreased toe-off bilaterally, but 
it was otherwise essentially normal.  As such, these 
objective findings do not appear to support the rationale for 
the December 2002 VA physician's statement, namely that 
altered gait had been a factor in the onset of the veteran's 
knee problems.

The Board further notes that the November 2001 VA examiner's 
opinion was based upon both an examination of the veteran and 
review of the VA claims folder, and it appears to be the only 
etiological opinion based upon such a review.  Consequently, 
this opinion is based upon the most complete understanding of 
the veteran's overall medical history as documented by the 
evidence of record.  As detailed above, this opinion 
concluded that the bilateral knee osteoarthritis was due to 
the natural aging process and the veteran's obesity [both of 
which, unlike the alleged altered gait, are well documented], 
and not his service-connected foot disabilities.  

The June 2004 VA examiner expressed a similar opinion.  
Moreover, no competent medical opinion is of record which 
specifically refutes this determination.  In fact, the 
December 2002 VA physician's statement acknowledged that the 
veteran's age and obesity were, at least, contributing 
factors to the current bilateral knee osteoarthritis.

With respect to the two VA treatment records, these merely 
include cursory references to the veteran's knee problems 
being related to his foot problems.  No rationale was 
provided, and it is clear that the purpose of the veteran's 
visits was to receive treatment, not for the health care 
providers to render etiological opinions.  The Board places 
relatively little weight of probative value on these short, 
conclusory statements.  

The Board notes that the veteran has criticized the adequacy 
of the June 2004 VA medical examination.  For example, it was 
contended in an August 2004 statement that the examiner had 
closed his eyes while the veteran was relating his medical 
history, and that the veteran felt the examiner may have 
fallen asleep.  However, a review of the June 2004 VA medical 
examination reflects that it contains fairly detailed notes 
regarding the veteran's history, as well as detailed findings 
on objective examination.  The June 2004 VA examiner 
acknowledged he had not reviewed the VA claims folder, and 
this detracts from the probative value of that report.  
However, as discussed above the November 2001 VA examiner's 
opinion was based upon such a review.  

After having carefully reviewed the record, the board 
concludes that the evidence is against the veteran's on the 
crucial matter of medical nexus.  The premise upon which the 
medical opinion which is arguably in favor of the claim is 
based, altered gait, has not been corroborated.  Indeed, the 
medical evidence indicates that the veteran's gait is not 
altered to any significant degree, and that other factors, 
specifically age and obesity, are responsible for the 
osteoarthritis of both knees. Wallin element (3) is not 
satisfied, and the claims fail on that basis.

In summary, for the reasons detailed above, the Board 
concludes that the preponderance of the competent medical 
evidence is against a finding that the veteran's 
osteoarthritis of the right and left knees developed as a 
result of the service-connected foot disabilities.  
Accordingly, the claim is denied.


ORDER

Entitlement to service connection for right knee 
osteoarthritis, to include as secondary to bilateral foot 
disabilities, is denied.

Entitlement to service connection for left knee 
osteoarthritis, to include as secondary to bilateral foot 
disabilities, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


